               Case 2:20-cv-02571 Document 1 Filed 11/11/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS


 NATIONAL NURSES ORGANIZING                       )
 COMMITTEE– MISSOURI &                            )
 KANSAS/NATIONAL NURSES UNITED,                   )
                                                  ) CIVIL ACTION
                         Plaintiff,               ) CASE NO.: 2:20-CV-2571
                                                  )
 v.                                               )
                                                  )
 MIDWEST DIVISION – MMC, LLC d/b/a                )
 MENORAH MEDICAL CENTER,                          )
                                                  )
                         Defendant.               )
                                                  )
                                                  )


                                         COMPLAINT

          NNOC-Missouri & Kansas/National Nurses United, AFL-CIO, Plaintiff, complains of

Midwest Division – MMC, LLC d/b/a Menorah Medical Center, Defendant, as follows:


                                PRELIMINARY STATEMENT

         1.     This is an action arising under Section 301 of the Labor Management Relations

Act (“LMRA”), 29 U.S.C. § 185, to compel arbitration under the Parties’ collective bargaining

agreement (“CBA”). Per Local Rule 40.2, Plaintiff requests Kansas City, Kansas as the place for

trial.

                                           PARTIES

         2.     Plaintiff NNOC-Missouri & Kansas/National Nurses United, AFL-CIO (the

“Union”) is an unincorporated labor organization with an office in Kansas City, Missouri. The

Union represents the employees of various employers in Kansas and Missouri within the

meaning of 29 U.S.C. § 152(5), including a bargaining unit of Registered Nurses (“RN
               Case 2:20-cv-02571 Document 1 Filed 11/11/20 Page 2 of 5




bargaining unit”) employed by Defendant Midwest Division – MMC, LLC d/b/a Menorah

Medical Center.

       3.        Defendant Midwest Division-MMC, LLC, d/b/a Menorah Medical Center

(“MMC”) is a Delaware corporation and an employer within the meaning of 29 U.S.C. § 152(2),

with its principal place of business in Overland Park, Kansas. MMC operates an acute care

hospital in Overland Park, Kansas.

                                  JURISDICTION AND VENUE

        4.       The Court has subject matter jurisdiction of this action pursuant to 28 U.S.C. §

1331 and 29 U.S.C. § 185.

        5.       Venue lies in this court under 29 U.S.C. § 185 and 28 U.S.C. § 1391 because

MMC operates a hospital in Overland Park, Kansas, because the Union represents RNs

employed in that hospital, and because the events giving rise to this action occurred in this

judicial district.

                                               FACTS

        6.       The Union and MMC are parties to a CBA effective for the period October 21,

2018 – May 31, 2021. A true and correct copy of the CBA is attached hereto as Exhibit A and

incorporated herein by reference.

        7.       Article 14 of the CBA, entitled “Grievance Procedure,” sets forth and defines

“grievance” as “[a]n alleged breach of the terms and provisions of this Agreement.” Article 14

also sets forth the Grievance Procedure.

        8.       Article 3 of the CBA, entitled “Arbitration,” provides that the Union may advance

grievances that are not resolved under the Article 14 Grievance Procedure to final and binding

arbitration, by written demand to MMC’s Chief Nursing Officer or previously authorized



                                                2
                                            COMPLAINT
              Case 2:20-cv-02571 Document 1 Filed 11/11/20 Page 3 of 5




designee and by requesting from the Federal Mediation and Conciliation Service (“FMCS”) a list

of arbitrators. Article 3 provides that the arbitrator is selected by “alternately striking a name

until only one arbitrator remains.”

       9.      Article 4 of the CBA, entitled “Bargaining Unit Work,” restricts MMC’s

displacement of “bargaining unit employees with supervisory employees in the performance of

bargaining unit work[,]” unless the displacement falls within a list of limited and specific

exceptions.

       10.     On about June 28, 2020, MMC implemented new staffing grids that displaced

bargaining unit nurses with supervisory nurses in the performance of bargaining unit work.

                           ACTION TO COMPEL ARBITRATION

       11.     The Union filed a grievance on July 15, 2020 (“Grievance”), alleging MMC

violated the CBA by implementing the new staffing grids on June 28, 2020, which demonstrated

displacement of RN bargaining unit work nurses with supervisory nurses. A true and correct

copy of the Grievance is attached hereto as Exhibit B and incorporated herein by reference.

       12.     On about July 19, 2020, in an email exchange, MMC informed the Union it would

not process the Grievance. The Union reiterated that MMC was in fact displacing RN bargaining

unit work with supervisory employees, and, pursuant to the CBA, demanded arbitration of the

Grievance. A true and correct copy of this email exchange is attached hereto as Exhibit C and

incorporated herein by reference.

       13.     Pursuant to Article 3 of the CBA, the Union contacted the FMCS for a list of

arbitrators available to hear this grievance. FMCS sent the Parties a list of arbitrators on July 23,

2020. A true and correct copy of the FMCS List is attached hereto as Exhibit D and incorporated

herein by reference.



                                                3
                                            COMPLAINT
              Case 2:20-cv-02571 Document 1 Filed 11/11/20 Page 4 of 5




        14.       On about July 28, 2020, MMC, through its agent Hospital Corporation of

America Management Services, wrote to the Union refusing to arbitrate the Grievance. A true

and correct copy of that Letter is attached hereto as Exhibit E and incorporated herein by

reference.

        15.       As of the filing date of this Complaint, MMC has still not agreed to proceed to

arbitration of the Grievance with the Union. Upon information and belief, MMC maintains the

position that it refuses to arbitrate the Grievance.

        16.       MMC’s refusal to proceed to arbitration violates Article 3 of the CBA.

        17.       MMC’s failure to proceed to arbitration on the Grievance is without excuse,

without merit, unjustified, dilatory, frivolous and done in bad faith, vexatiously and/or for

oppressive reasons.



WHEREFORE, the Unions pray for relief as follows:

        1.        For an Order of the Court compelling MMC to proceed to arbitration of the

above-described Grievance pursuant to the terms of the CBA;

        2.        For an Order of the Court directing MMC to select an arbitrator with the Union by

a date certain;

        3.        For its reasonable attorneys’ fees;

        4.        For costs of suit incurred herein; and

        5.        For such other and further relief as this Court deems just and proper.




                                                  4
                                              COMPLAINT
         Case 2:20-cv-02571 Document 1 Filed 11/11/20 Page 5 of 5




DATED:    November 11, 2020      Respectfully submitted,

                                  BLAKE & UHLIG, P.A

                                  /s/ Jason R. McClitis
                                  Jason R. McClitis
                                  Kansas Bar No. 25610
                                  Blake & Uhlig, P.A.
                                  753 State Ave., Ste. 475
                                  Kansas City, KS 66101
                                  Tel: 913-321-8884
                                  Fax: 913-321-2396
                                  Cell: 913-912-3212
                                  jrm@blake-uhlig.com


                                  /s/ Micah L. Berul
                                  Micah L. Berul (pending/forthcoming pro hac vice)
                                  National Nurses Organizing Committee/
                                  National Nurses United (NNOC/NNU)
                                  155 Grand Ave.
                                  Oakland, CA 94612
                                  Tel: 510-273-2292
                                  Fax: 510-663-4822
                                  mberul@nationalnursesunited.org


                                  Attorneys for Plaintiff




                                   5
                               COMPLAINT
